DETAILED ACTION
This office action is in response to amendments filed on 10/28/2021. Claims 1 and 4-13 are pending. Claims 2-3 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/001347, filed on 01/17/19.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: “when a difference between a position, of the rotor, detected by the first position sensor and a position, of the rotor, detected by the second position sensor exceeds a threshold value, the determination unit determines whether or not the first position sensor has failed by comparing the position, of the rotor, detected by the first position sensor with the position, of the rotor, estimated from the neutral point voltage of the motor, and determines whether or not the second position sensor has failed by comparing the position, of the rotor, detected by the second position sensor with the position, of the rotor, estimated from the neutral point voltage of the motor.”; “a shortage of a torque of the motor based on the second pulse width modulation signal is controlled by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Furutani et al. US 20160233804 A1 teaches when the switching unit 26 performs fault detection, it is determined that a disk displacement fault has occurred by utilizing the fact that the error between the estimated electric angle 25 and the electric angle 9 has a constant value (an offset value). Specifically, if the error is equal to or larger than a threshold and the state thereof continues for equal to or more than a set time, it is determined that a disk displacement fault has occurred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORTEZ M COOK/Examiner, Art Unit 2846